DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	In the reply filed October 28, 2021, Claims 1, 7, and 13 have been amended. Now, claims 1-20 remain pending and allowed.

Claim Rejections - 35 USC § 101

2.	The 35 U.S.C. 101 rejection of claims 1-20 are hereby withdrawn pursuant to the claim amendments filed on October 28, 2021.  Applicant’s invention is particularly directed to a practical application, specifically, “an application for generating a predictive graphical user interface based upon a predicted utilization level of facility areas as compared to a current utilization level of the facility areas that is determined using real-time and historical data associated with utilization of a facility as compared to benchmark data for the facility, where the benchmark data is generated by evaluating metrics of the department using a statistical analysis technique and where the benchmark data is continuously updated with new metric information.”.  This provides inherent system improvements, including improved systems for facility utilization, which is a problem facing hospitals and other healthcare facilities.  


Reasons for Allowance
3.	Applicant’s arguments, see Remarks, filed October 28, 2021, with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
	at least one processor in communication with a communications network; and
	a storage medium comprising instructions that, when executed, configure the at least one processor to perform operations comprising:
	receiving real-time data and historical data associated with utilization of a facility; receiving, from at least one networked database, benchmark data for the facility, wherein the benchmark data is generated by evaluating metrics of departments of the facility, wherein the evaluating comprises performing one or more statistical analyses on the metrics, wherein the one or more statistical analyses comprises at least one of: regression analysis and queuing analysis, wherein the metrics comprises at least one efficiency measure and at least one efficacy measure, wherein the benchmark data is periodically updated with new metric information;
	calculating, based on the real-time data, a first number of individuals associated with a plurality of areas of the facility and a second number of individuals in transit between the facility areas;
	comparing the calculated first and second numbers with the benchmark data to determine at least one utilization level of the facility areas at a first time;

	receiving, via the user interface, a user selection of a second time that is a future time relative to the first time;
calculating, based on the real-time data and the historical data, at least one predictive utilization level of the facility areas at the second time, the at least one predictive utilization level indicating a third number of individuals expected to be associated with the facility areas at the second time and a fourth number of individuals expected to be in transit between the facility areas at the second time;
	calculating a difference between the at least one predictive utilization level of the facility areas at the second time and the at least one utilization level of the facility areas at the first time; and

The prior art rejection was previously withdrawn in this application, see the Final Office Action dated October 24, 2017.  McGillin in view of Akbay failed to teach “calculating, based on the real-time data and the historical data, at least one predictive utilization level of the facility areas at the second time, the at least one predictive utilization level indicating a third number of individuals expected to be associated with the facility areas at the second time and a fourth number of individuals expected to be in transit between the facility areas at the second time; calculating a difference between the at least one predictive utilization level of the facility areas at the second time and the at least one utilization level of the facility areas at the first time; and adjusting the at least one visual attribute of the first group of graphical elements according to the calculated difference.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	 Kartakis, Sokratis, et al., “Enhancing Health Care Delivery through Ambient Intelligence Application”, Sensors 2012, 12, pages 11435-11450;
B.	POPULATION HEALTH MANAGEMENT SYSTEMS AND METHODS FOR CLINICAL AND OPERATIONAL PROGRAMS (US 20150095068 A1) teaches The population health management system may allow for cross-continuum tracking and subsequent interactions with transactional systems, providers, and/or patients. The population health management system may include utilizing clinically relevant algorithms to populate registries to enable healthcare providers to better facilitate care for a population of patients. The population health management system may consolidate and provide comprehensive condition-specific and/or patient situation specific information that is accessible and updatable across venues. The population health management system may create cross venue antibiograms based on medications information and susceptibility results which can be filtered for selected demographics. The population health management system may be utilized to provide multiple medication options including dosing, generic alternatives, cost, availability, and susceptibility information. Inappropriate trends may be flagged and monitored and medication stewards may be alerted or notified to intervene.;
C.	SMART CLINICAL CARE ROOM (US 20140081654 A1) teaches transitioning a clinical care room from a first scene to a second scene in order to facilitate completion of a real-world activity are provided. The first scene in the clinical care room is presented where the clinical care room has one or more zones. The first scene is associated with a first group of setting for components within the one or more zones. An input corresponding to the real-world activity is received. Incident to receiving the input, the second scene is provided. The second scene is associated with a second group of settings for the components. The second group of setting is optimized to facilitate completion of the real-world activity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on Monday-Friday 8:30-5.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624